Citation Nr: 1200775	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lung condition, claimed as asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to April 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in June 2010.  

The Board remanded the case to the RO in June 2011 so that the Veteran could be scheduled for a hearing; however, the Veteran withdrew that request in September 2011 and the case was returned to the Board for the purpose of appellate consideration.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, on further review, the Board finds that additional development in required in this case.  

Specifically, the Board notes that the Veteran was denied service connection for a lung condition, to include claimed as being asbestosis, based on the report of an August 2007 VA examination.  While that examination did discuss a possible diagnosis of asbestosis to some extent, the main focus of that examination was the Veteran's assertion of having asthma due to service.  

As the Veteran claim now includes the question of service connection for asbestosis, an examination and a competent medical opinion to fully address this matter is required prior to further consideration by the Board.  

Any pertinent treatment records referable to a lung condition also should be obtained for the purpose of review.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify any health care provider who has treated him for his claimed lung disorder since service.  Based on his response, the RO should take all indicated action to obtain copies of all clinical records from any identified treatment source and associate them with the record.  

The RO should notify the Veteran that he may submit medical evidence or treatment records to support his claim.  

2.  The RO then should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed lung disorder, to include asbestosis.  

The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that any current lung disability is due to an event or incident of the Veteran's period of active service.  

In offering his opinion, the examiner is asked to comment on the Veteran's service and post service work history, and an August 2007 report of VA examination which found the Veteran to have mild restrictive dysfunction, but found the Veteran did not have asbestosis.

3.  After completing all indicated development, and undertaking any other action deemed warranted, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


